 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDotherwise be unrepresented, we shall, under the circumstances of thiscase, include Johnson in the unitsWe therefore find that the following employees of the Employerconstitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act: All truckdrivers,including regular full-time truckdrivers, regular part-time truck-drivers, the greaseinan and driver, and the mechanic and driver; but.excluding guards, office clerical employees, and supervisors as definedin the Act.Next of Direction of Election omitted from publication.]eKing City Warehouse Company,97NLRB 1336, 1339,Cherokee Textile Mills,Inc.'andTextileWorkers Union ofAmerica,AFL-CIO,Petitioner.Case No. 10-RC-3674.Febru-ary 11, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John H. Fenton,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) andSection 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of production and main-tenance employees at the Employer's Sevierville, Tennessee, plant.The Employer agrees that the requested unit generally is appropriate.However, the parties disagree as to the unit placement of the follow-ing job classifications.A. Clerical employees :The Petitioner would exclude the clericalemployee in the carding department, the clerk in the weave room,and the clerk-typist in the standards department.The Employerwould include these employees as well as the scheduler and the clerkin the preparation department, pick clock readers in the weave room,and the assistant clerk in the cloth room.The Petitioner would leave1The name of the Employer appears as corrected at the hearing.117 NLRB No. 44. -ICHEROKEE TEXTILE MILLS,INC.351the question of theiinclusion of. the latter employees to the Board'sdetermination.These employees do clerical work incident to, and related to, theproduction processes,- such as preparation of production records,waste records and, payroll, scheduling and checking of- productionorders, reading of production records on the looms, and typing ofreports concerning tests of production, speed, and quality.They workin the production area rather than in the office, are under the samesupervision as the production and maintenance employees, work inaccordance with schedules geared to the production and maintenanceshifts, and receive the same employee benefits as do productionworkers.We find that these clerks are plant clerical employees andtherefore shall include them in the unit.B. Trainees in the standards department:Contrary to the Em-ployer, the Petitioner would exclude the trainees from the unit.Theseindividuals are graduates of 4-year courses in textile colleges.Theyare-employed for a 15-month probational period after which theywill be made supervisors if they are deemed competent and appropriateopenings are available.Unlike the production and maintenance em-ployees who are hourly paid, they are salaried.We find that thetrainees,because of their background and the probability that theirexpectations for supervisory status will be realized, have interestsdifferent from those of production and maintenance employees.Ac-cordingly, we shall exclude them from the unit .2C. Aviator:The Employer would include, and the Petitioner ex-clude, this employee.His sole duty is to fly company officialsthroughout the country.He does not work in the plant and rarelycomes in contact with the production and maintenance employees.Unlike the latter, he is not supervised by the plant superintendent, butis under direct supervision of the Employer's vice president in chargeof production.He is salaried.We find that the aviator does nothave a community of interest with the production and maintenanceemployees.We shall, therefore, exclude him from the unit.'D. Nurse and nurse's aide :Contrary to the Employer, the Peti-tioner would exclude these employees.They work in the Employer'shealth, unit administering first aid, and otherwise attending to theneeds of ill and injured employees.The nurse is a registered nurse.Both are salaried.We find that the nurse is a professional employeeand shall exclude her from the unit .4We shall also exclude the nurse's2 SeeWTOP, Inc.,115 NLRB 758..Cf.Gary Steel Production Corporation,116 NLRB 1192, where the Board includedan airplane pilot in a production and maintenance unit. In that case the pilot spent50 percent of his flying time transporting pi oduction and maintenance crews to customers'installations.In addition to his flying duties, the pilot also drove the company car andperformed the duties of a chauffeur.He was hourly paid and apparently subject to thesame terms and conditions of employment as the production and maintenance employees.4Koehring Southern Company,108 NLRB 1131, 1132;Sonoco Products Company,107NLRB 82, 84 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDaide as her interests appear to be more closely allied to - thoseof the nurse than to the interests of the production and maintenanceemployees.E. Firemen-watchmen:The Employer would include these em-ployees in the unit.The Petitioner leaves the question of their in-clusion to the Board.The primary duty of these employees is topunch clocks located throughout the plant for purposes of fire preven-tion.The balance of their time is spent in manual duties of differentkinds.They have no authority to enforce company rules.We findthat they are not guards within the meaning of the Act and includethem in the unit.'F. Draftsman in research department:Contrary to the Employer,the Petitioner would exclude this employee.He assists the mechan-ical engineer in charge of machine research in the development of newtextile machinery.Another assistant, a loom fixer, on whose inclusionin the unit the parties agree, does the manual work.The draftsmanis salaried.The record contains no evidence as to his education,training, and experience, nor as to the complexity of the drafting workhe is performing.We are unable to determine at this time whetherhe is a technical employee who should be excluded from the unit.Weshall therefore permit him to vote subject to challenge.We find that the following employees constitute .a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act:All production and maintenance employees at the Employer'sSevierville, Tennessee, plant, including the clerk in carding depart-ment, scheduler in preparation department, clerk in preparation de-partment, pick clock readers in weave room, clerk in weave room,assistant clerk in cloth room, clerk-typist in standards department,and firemen-watchmen, but excluding office clerical employees, tech-nical employees, professional employees, aviator, nurse, nurse's aide,trainees in standards department, guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]5Magma Copper Company,115 NLRB 1, 3;McDonnell Aircraft Corporation,109 NLRB967, 968Local Union No.9,Wood,Wire and Metal Lathers InternationalUnion,AFL-CIOandAnning-Johnson Company.Case No.5-CD-13.February 12,1957DECISION AND ORDERUpon a charge filed June 18, 1954, and an amended charge filed onJune 28, 1954, by Anning-Johnson Company, herein called the Com-117 NLRB No. 45.